                                                                Case 2:20-cv-00629-APG-BNW Document 14 Filed 01/19/21 Page 1 of 2


                                                            1   JOHN T. KEATING
                                                                Nevada Bar No.: 6373
                                                            2   K E A T I N G LAW GROUP
                                                                9130 W. Russell Road, Suite 200
                                                            3   Las Vegas, Nevada 89148
                                                            4   jkeating@keatinglg.com
                                                                (702) 228-6800 phone
                                                            5   (702) 228-0443 facsimile
                                                                Attorneys for Defendant
                                                            6   Allstate Fire and Casualty
                                                                Insurance Company
                                                            7

                                                            8
                                                                                                UNITED STATES DISTRICT COURT
                                                            9
                                                                                                      DISTRICT OF NEVADA
                                                           10
K E A T I N G LAW GROUP




                                                           11   BARBARA HARRIET SEELER and THE ESTATE
                                                                OF JAMES L. BABB JR., individuals,                  CASE NO.:       2:20-cv-00629-APG-BNW
                                                           12
                          9130 W. RUSSELL RD., SUITE 200




                                                                               Plaintiff,
                             LAS VEGAS, NEVADA 89148




                                                           13
                                                                                                                        STIPULATION AND ORDER TO DISMISS
                                                           14   Vs.                                                              WITH PREJUDICE

                                                           15   ALLSTATE FIRE AND CASUALTY INSURANCE
                                                                COMPANY, a Foreign Corporation; DOE
                                                           16   EMPLOYEES I-V and ROE COMPANIES I-V,
                                                           17
                                                                               Defendants.
                                                           18
                                                                       IT IS HEREBY STIPULATED AND AGREED, by and between the parties, by and through their
                                                           19
                                                                respective counsel, that all claims shall be, and are hereby, dismissed with prejudice, each party to
                                                           20

                                                           21   bear their own costs and attorney’s fees.

                                                           22   ///

                                                           23   ///
                                                           24   ///
                                                           25
                                                                ///
                                                           26
                                                                ///
                                                           27
                                                                ///
                                                           28


                                                                                                              1
                                                                Case 2:20-cv-00629-APG-BNW Document 14 Filed 01/19/21 Page 2 of 2


                                                            1                                                                               Seeler, et. al v. Allstate
                                                                                                                               Case No.: 2:20-cv-00629-APG-BNW
                                                            2                                                                    Stipulation and Order to Dismiss

                                                            3          Trial date has not been set in this matter.
                                                            4   DATED this 19th day of January 2021.                 DATED this 19th day of January 2021.
                                                            5
                                                                KEATING         LAW GROUP                            VAN LAW FIRM
                                                            6

                                                            7
                                                                ___/s/John T. Keating_________                       ____/s/Joseph Ortuno_______________
                                                            8   JOHN T. KEATING                                      JOSEPH ORTUNO, ESQ.
                                                                Nevada Bar No.: 6373                                 Nevada Bar No.: 11233
                                                            9
                                                                9130 W. Russell Road, Ste. 200                       1290 S. Jones Blvd.
                                                           10   Las Vegas NV 89148                                   Las Vegas, Nevada 89146
                                                                Attorney for Defendants                              Attorneys for Plaintiffs
K E A T I N G LAW GROUP




                                                           11   Allstate Fire Casualty                               Barbara Seeler and
                                                                Insurance Company                                    James J. Babb, Jr.
                                                           12
                          9130 W. RUSSELL RD., SUITE 200




                                                                                                             ORDER
                             LAS VEGAS, NEVADA 89148




                                                           13

                                                           14          Based upon the foregoing stipulation and good cause appearing;

                                                           15          IT IS HEREBY ORDERED that the above-referenced action is dismissed with prejudice, with

                                                           16   each party to bear their own costs and attorney’s fees.
                                                           17          DATED this 19th day of January 2021.
                                                           18

                                                           19
                                                                                                             ______________________________
                                                           20                                                U.S. DISTRICT COURT JUDGE
                                                           21
                                                                Respectfully Submitted by:
                                                           22

                                                           23   KEATING         LAW GROUP


                                                           24
                                                                ___/s/John T. Keating______________
                                                           25   JOHN T. KEATING
                                                                Nevada Bar No.: 6373
                                                           26   9130 W. Russell Road, Ste. 200
                                                           27   Las Vegas NV 89148
                                                                Attorney for Defendants
                                                           28   Allstate Fire and Casualty
                                                                Insurance Company

                                                                                                             2
